     Case 7:19-cr-01995 Document 61 Filed on 12/18/19 in TXSD Page 1 of 1

                    UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          MCALLEN DIVISION

UNITED STATES OF AMERICA

v.                                           Case Number: 7:19−cr−01995

Sunil Wadhwani
Ricardo Quintanilla




                           NOTICE OF SETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.


Before the Honorable
Ricardo H Hinojosa
PLACE:
Bentsen Tower
1701 W. Hwy. 83
McAllen, Texas 78501
DATE: 1/3/2020

TIME: 04:00 PM
TYPE OF PROCEEDING: Status Conference




Date: December 18, 2019
                                                        David J. Bradley, Clerk
